Title: LeRoy, Bayard & McEvers to Thomas Jefferson, 16 April 1816
From: LeRoy, Bayard & McEvers
To: Jefferson, Thomas


          
            Sir
            Newyork the 16 April 1816.
          
          We will communicate to Messr Van Staphorst what you have done us the honor of writing to us under date of the 7t inst and ’till we can receive their further directions we think we may Say that these friends will not object to the further extension you desire while they must be assured, as we ourselves fully are, that at the expiration of the Several terms, which you are pleased to fix, you will punctually provide for the reimbursement of the bonds.—
          
            We have the honor to be with the highest regardSirYour obedt hl St
            LeRoy Bayard & McEvers
          
        